99 N.Y.2d 636 (2003)
SUSAN L. GOLDEN, et al., Respondents,
v.
WINJOHN TAXI CORP., et al., Appellants.
Court of Appeals of the State of New York.
Submitted March 25, 2003.
Decided April 1, 2003.
Concur: Chief Judge KAYE and Judges SMITH, CIPARICK, WESLEY, ROSENBLATT, GRAFFEO and READ.
Pursuant to the March 20, 2003 order of the United States Court of Appeals for the Second Circuit withdrawing its certification *637 of a question accepted by the Court of Appeals on January 9, 2003, certified question marked withdrawn.